FILED 

                                                                          JAN. 19,2016 

                                                                 In tlie Office of the Clerk of Court 

                                                                WA State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                           )
                                               )         No. 32861-9-III
                      Respondent,              )
                                               )
       v.                                      )
                                               )
JESSE S. JOHNSON,                              )         UNPUBLISHED OPINION
                                               )
                      Appellant.               )

       KORSMO, 1. -    A trial court generally must impose restitution whenever an

offender is convicted of an offense that results in injury to a person or damage to

property. RCW 9.94A.753(5). Jesse Johnson pleaded guilty in 2014 to vehicular assault,

possession of a stolen vehicle, attempt to elude a police vehicle, and failure to remain at

the scene of an accident. After a hearing, the court imposed restitution totaling $42,058

for injuries to a driver in another truck, for injuries to Mr. Johnson's passenger, and for

damage to the other driver's truck. Mr. Johnson contends the State failed to present

sufficient evidence to support restitution for the truck driver's medical expenses. We find

adequate evidence in the record to support the award, and affirm.
No. 32861-9-III
State v. Johnson


                                         FACTS

       While attempting to elude Spokane County deputies on October 1,2012, Mr.

Johnson crashed a stolen vehicle into a truck driven by William Clary. The collision

injured Mr. Clary and Mr. Johnson's passenger, Tiffany Otto, and totaled Mr. Clary's

truck. As part of a plea agreement, Mr. Johnson agreed to pay restitution.

       The State sought restitution for Mr. Clary's and Ms. Otto's medical expenses and

for the truck's damages. Mr. Clary's insurance company requested $4,604 for Mr.

Clary's medical expenses and $35,300 for vehicle damage. At the restitution hearing,

Mr. Johnson challenged the award for Mr. Clary's medical expenses, arguing that the

State presented no evidence that the treated injuries arose from the accident. The

sentencing court considered a certificate by Mr. Clary and documents prepared by the

insurance company that identified the claim numbers and the payees for medical services.

The court found sufficient evidence to establish the relationship between the accident and

the amount spent to treat Mr. Clary's injuries. Mr. Johnson appeals solely the restitution

award of $4,604 for Mr. Clary's medical expenses.

                                       ANALYSIS

       The authority to impose restitution is entirely statutory. State v. Tobin, 161 Wn.2d

517,523, 166 P.3d 1167 (2007). Under the relevant portions ofRCW 9.94A.753(3),

restitution must be based on "actual expenses incurred for treatment for injury to

persons" and cannot exceed "double the amount of the offender's gain or the victim's

                                            2

No. 32861-9-111
State v. Johnson


loss from the commission of the crime." The State must prove the amount of restitution

by a preponderance of the evidence. Tobin, 161 Wash. 2d at 524. Although restitution need

not be proved with specific accuracy, the evidence must afford a reasonable basis for

estimating damages. State v. Dedonado, 99 Wash. App. 251, 256, 991 P.2d 1216 (2000).

Additionally, the State must show a causal connection between the crime and the victim's

damages. Id. We review the trial court's order of restitution for abuse of discretion.

Tobin, 161 Wash. 2d at 523.

       Citing State v. Bunner, 86 Wash. App. 158, 936 P.2d 419 (1997), Mr. Johnson

contends the State's documentation merely establishes medical expenses for unspecified

services on unspecified dates, without indicating how the services relate to the collision

caused by Mr. Johnson. In Bunner, the defendant pleaded guilty to second degree rape of

a child. At the restitution hearing, the State offered only a medical summary itemizing

the amounts the State paid for the victim's medical treatments and counseling. When

defense counsel objected that the evidence failed to prove that the damages factually

related to the defendant's acts, the court responded that it was enough that the office of

provider services had made a determination that the expenses were necessitated by the

crime. Id. at 159-60. In other words, the trial court relied on an inference that the office

of provider services would not have paid the medical expenses if they were not related to

the crime. Id. at 160. Moreover, the trial court admitted that it had no idea how the

documentation alone could establish a causal relationship. Id. Even the State in Bunner,

                                             3

  No. 32861-9-111
. State v. Johnson


 admitted that the summary, which did not indicate why the medical services were

 provided, failed to establish a causal connection between the victim's medical expenses

 and the crime committed.

        Here, unlike in Bunner, the State provided more than a summary of the medical

 expenses paid. Mr. Clary signed a certification that Travelers Home and Marine

 Insurance Company was managing his claim, "which was a direct result of the collision

 involving the defendant Mr. Johnson on October 1,2012." Clerk's Papers (CP) at 30. A

 Travelers employee certified that Travelers paid collision costs and medical costs on

 behalf of Mr. Clary, who "suffered physical injuries when he was the driver of a vehicle

 struck by Mr. Johnson ... as outlined in the probable cause affidavit." CP at 31.

 Travelers submitted a file indicating that medical expenses were paid for Mr. Clary, with

 a loss date of October 1,2012, and that the "Responsible Party" was Me. Johnson. CP at

 37. The payment details included $145.66 for Inland Imaging (X-ray) services, another

 $83.52 for Inland Imaging services, $3,694.10 for Holy Family Hospital, and $681.00 for

 emergency physician services.

        This documentation establishes that Travelers paid medical expenses for a covered

 loss that occurred on October 1,2012. And that "loss" was injury to Mr. Clary caused by

 Me. Johnson colliding with Mr. Clary's truck. Although the specific medical treatments

 used at Holy Family Hospital were not detailed in the documentation, sufficient evidence

 was provided to establish that the expenses were actually caused by the collision. The

                                             4

No. 32861-9~III
State v. Johnson


State met its burden to show causation with a preponderance of the evidence.

Accordingly, the trial court did not abuse its discretion in awarding restitution for Mr.

Clary's medical expenses.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




, WE CONCUR:




   ~tLbuJ~1
    Siddoway, C.J.
                              Cll'·
       Fearing, J.




                                              5